                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF GEORGIA
                                      AUGUSTA DIVISION


                                                ★
DORY ISRAEL,
                                                ★


                                                ★
         Plaintiff,
                                                Vf


               V.                               *                CV 118-126
                                                ★


                                                ■k
UNITED STATES OF AMERICA,
                                                "k


         Defendant.                             *



                                           ORDER




         Before     the      Court    is   Plaintiff's      notice   of   dismissal    with

prejudice.           (Doc.    16. )    Upon due consideration,            the Court finds

dismissal appropriate pursuant to Federal Rule of Civil Procedure

41(a) (2) .

         IT   IS   THEREFORE      ORDERED    that    this   matter   is    DISMISSED   WITH


PREJUDICE.          The Clerk is directed to TERMINATE all other motions,

if any, and CLOSE this case.                  Each party shall bear its own costs

and   fees.


         ORDER ENTERED at Augusta, Georgia, this //"^^ay of December,
2018 .




                                                     J.   RMWrrniALL,-^ CHIEF JUDGE
                                                     UNITEd/stATES DISTRICT COURT
                                                     SGUTi^lN   DISTRICT     OF   GEORGIA
